                                                            Case 2:19-cv-08111-VAP-PLA Document 60 Filed 06/16/20 Page 1 of 1 Page ID #:349




                                                               1
                                                               2
                                                               3
                                                               4
                                                                                      UNITED STATES DISTRICT COURT
                                                               5
                                                                         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                               6
                                                               7
                                                                 CHRYSIE ANAGNOSTOU, as                       CASE NO. 2:19-cv-08111-VAP-PLA
                                                               8 Personal Representative of the Estate of
                                                                 STELLA SUMMERS, and individually,
                                                               9                                              DISCOVERY RELATED MATTER
                                                                              Plaintiff,
                                                              10                                              ORDER RE STIPULATED
                                                                        v.                                    PROTECTIVE ORDER
                                                              11
HURRELL CANTRALL LLP




                                                                 COUNTY OF LOS ANGELES,
                       300 SOUTH GRAND AVENUE, SUITE 1300




                                                              12 ZHAOJUN HUANG, individually;
                          LOS ANGELES, CALIFORNIA 90071




                                                                 LUZMINDA WEE, individually;
                             TELEPHONE (213) 426-2000




                                                              13 MARA ALEJANDRA SIGALOS-
                                                                 RIVERA, individually; JEFFREY
                                                              14 BERNARD CANCEKO, individually;
                                                                 DANIEL LEE JOHNSON,
                                                              15 individually; ARNOLD TSAI,
                                                                 individually; IRENE PETROVICH,
                                                              16 individually; MARIA LITCHEL
                                                                 CAPIRAL, individually; EDITH
                                                              17 EZEANI, individually; SABRINA
                                                                 REGENSBURG, individually;
                                                              18 STEPHANIE ZANBRANO,
                                                                 individually; LUCIA SANDRA
                                                              19 GONZALEZ, individually;
                                                                 SULLIVAN; individually; SAMUEL
                                                              20 TOMICH, individually; MORRIS,
                                                                 individually; and DOES 1 through 10,
                                                              21 inclusive,
                                                              22               Defendants.
                                                              23
                                                                         Having considered the papers, and finding that good cause exists, the Parties’
                                                              24
                                                                   Stipulated Protective Order is granted.
                                                              25
                                                                       IT IS SO ORDERED.
                                                              26
                                                                               June 16
                                                                   DATED: ________________, 2020         _______________________________
                                                              27
                                                                                                               PAUL L. ABRAMS
                                                              28                                         UNITED STATES MAGISTRATE JUDGE
